Citation Nr: 1131618	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-39 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for levoscoliosis of upper thoracic spine with dextroscoliosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty in September 1998, and from March 2003 to November 2003.

This matter came to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that in pertinent part, denied entitlement to service connection for levoscoliosis of upper thoracic spine with dextroscoliosis.  The Veteran testified at a Board hearing in February 2009; the transcript is of record.  Such issue was remanded in April 2009 and January 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


REMAND

The provisions of 38 C.F.R. §§ 4.9, 4.57 (2010) make a distinction between congenital and acquired defects.  Service connection for a congenital or developmental defect is precluded by 38 C.F.R. §§ § 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed disability occurs during, or as a result of, active service.  VAOPGCPREC 82-90.  

Service treatment records reflect that the Veteran sought treatment complaining of pain in his neck area and back due to injury on July 28, 2003, when he was lifting his pack in a hump.  There are multiple in-service clinical records dated from August and September 2003 referencing his back pain and other symptoms, and thoracic scoliosis was diagnosed.  An October 2003 separation examination also reflects a diagnosis of scoliosis.

In August 2004, the Veteran underwent a VA examination, and the examiner diagnosed severe levoscoliosis upper thoracic spine and minimal dextroscoliosis of mid and low thoracic spine.  In a January 2005 addendum opinion, the examiner stated that levoscoliosis of the upper thoracic spine and dextroscoliosis of the lower thoracic spine were congenital conditions, that most likely existed prior to service and were asymptomatic.  The examiner opined that the Veteran's stressful activities during service exacerbated pain in midscapular thoracic areas, and that his congenital condition was aggravated and exacerbated during military service.

In January 2010, this matter was remanded to afford the Veteran a new VA examination as the August 2004 VA examiner had used the incorrect standard in assessing the etiology of the Veteran's thoracic spine condition.  The Remand instructed the examiner to provide an opinion as to whether the Veteran's congenital thoracic spine condition was subject to a superimposed injury during his period of service.  

In June 2010, the Veteran was afforded a VA examination.  The examiner diagnosed idiopathic genetic scoliosis and the examiner stated that "after reviewing the service treatment records, where there is no scoliosis findings in the 5/21/2002 physical examination, and unknown spine deformity history in the childhood/adolescence stages, it is at least as likely as not that the Veteran has an idiopathic scoliosis (unknown causes), and that the present condition status resulted from aggravation due to his military duties."  In May 2011, the RO requested an addendum opinion from the VA examiner.  Specifically, the RO requested a "rationale as to how the Veteran's congenital condition was aggravated in service, especially since the Veteran was not seen in service for this condition."  The VA examiner provided an addendum opinion in May 2011.  The VA examiner stated that there was an error and the opinion previously given should have read that "...the present condition status DID NOT result from aggravation due to his military duties."  The examiner stated that there was no rationale intended since the condition is idiopathic.  

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the Board notes that the VA examiner has used the incorrect standard in providing an etiological opinion.  The examiner was instructed to provide an opinion as to whether the Veteran's "congenital or development defect [was] subject to a superimposed chronic disability (as opposed to an acute increase in pain) during service from March 2003 to November 2003?"  The examiner, however, failed to address any superimposed disability but instead discussed aggravation.  Moreover, the VA examiner failed to address the in-service complaints documented in August and September 2003 and the in-service diagnosis of scoliosis.  Notwithstanding this, the RO's suggestion in the addendum opinion request that the Veteran was not seen in service for this condition is erroneous as he voiced complaints related to the back in August and September 2003, and scoliosis was diagnosed in August 2003.  The Court has specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim, and in this case based on an inaccurate factual premise.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  For these reasons, the Veteran should be afforded a new VA examination to assess whether his congenital thoracic spine defect was subject to a superimposed disability during his period of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of the claimed thoracic spine disability.  It is imperative that the claims folder, to include all service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the whether the Veteran's congenital defect of the thoracic spine was subject to a superimposed chronic disability (as opposed to an acute increase in pain) during service from March 2003 to November 2003, specifically the July 28, 2003 incident?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.

2.  After completion of the above, the RO should review the expanded record and readjudicate the service connection issue, to include readjudicating the issue of entitlement to service connection for congenital thoracic spine disability under 38 C.F.R. § 4.9.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



